Per Curiam.
Maryland Rule 828 b 1 a requires that the printed extract shall include “the judgment appealed from together with the opinion or charge of the lower court, if any.” *309In this case, in which the appellant seeks to strike down Rule 542 of the Sixth Circuit which provides that the right of removal is waived unless a written suggestion of removal is filed within 45 days after the cause is at issue, the parties agreed upon a statement of undisputed facts under Rule 828 g but neither brief nor extract contains the judgment appealed from. We deem it appropriate to dismiss the appeal under Rule 828 i; Roy v. Hyde, 261 Md. 283, 274 A.2d 389 (1970).

Appeal dismissed, costs to be paid by wppellant.